

113 HCON 59 IH: Expressing the sense of Congress that the Environmental Protection Agency should hold public listening sessions on regulations targeting carbon dioxide emissions from existing power plants in those States most directly impacted by the potential regulations.
U.S. House of Representatives
2013-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 59IN THE HOUSE OF REPRESENTATIVESOctober 8, 2013Mrs. Capito (for herself, Mrs. Lummis, Mr. Johnson of Ohio, Mr. McKinley, Mr. Cramer, Mr. Smith of Missouri, Mr. Rahall, Mr. Rogers of Kentucky, Mr. Terry, Mr. Stivers, Mr. Guthrie, Mrs. Walorski, Mr. Gosar, Mr. Thompson of Pennsylvania, Mr. Long, Mr. Luetkemeyer, Mr. Daines, and Mr. Barr) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of Congress that the Environmental Protection Agency should hold public listening sessions on regulations targeting carbon dioxide emissions from existing power plants in those States most directly impacted by the potential regulations.Whereas coal provides affordable, reliable energy that provides low-cost electricity to individuals and businesses across the country;Whereas nearly 40 percent of all electricity generated in the United States comes from coal;Whereas the 15 States with the highest percentage of electricity generated from coal in 2012 were West Virginia, Kentucky, Wyoming, Indiana, Missouri, North Dakota, Utah, Nebraska, New Mexico, Ohio, Colorado, Kansas, Iowa, Montana, and Wisconsin;Whereas President Obama announced on June 25, 2013, that the Environmental Protection Agency would promulgate regulations targeting greenhouse gas emissions from existing coal-fired power plants with a proposed rule to be released in June 2014 and a final rule adopted in June 2015;Whereas, on September 30, 2013, the Environmental Protection Agency announced the public listening sessions on rulemaking targeting greenhouse gas emissions from existing coal-fired power plants would be held in Boston, Massachusetts; New York City, New York; Philadelphia, Pennsylvania; Atlanta, Georgia; Denver, Colorado; Lenexa, Kansas; San Francisco, California; Washington, DC; Dallas, Texas; Seattle, Washington; and Chicago, Illinois;Whereas the Environmental Protection Agency’s announcement of the listening sessions states that [t]he feedback from these 11 public listening sessions will play an important role in helping EPA develop smart, cost-effective guidelines that reflect the latest and best information available;Whereas none of the 11 public listening sessions announced by the Environmental Protection Agency will be held in one of the 10 States with the highest percentage of electricity generated from coal;Whereas none of the 11 public listening sessions announced by the Environmental Protection Agency will be held in one of the top 3 coal-producing States;Whereas the 10 States and the District of Columbia where public listening sessions will be held generate an average of 26 percent of their electricity from coal;Whereas regulatory efforts that could lead to the retirement of additional coal-fired power plants would have a disproportionate impact on jobs, utility rates, and the overall economy in States that rely on coal for a higher percentage of electricity generation;Whereas the Environmental Protection Agency should use its public listening sessions to hear the potential impact of its regulatory actions in those States where the regulatory impact would be the greatest; andWhereas the Environmental Protection Agency’s stated goal of using the listening sessions to help EPA develop smart, cost-effective guidelines cannot be achieved by excluding the views of residents in those States that rely most heavily on coal for electricity generation: Now, therefore, be itThat it is the sense of Congress that—(1)public listening sessions on rulemaking targeting carbon dioxide emissions from existing power plants should be held in each of the fifteen States with the highest percentage of electricity generated by coal in 2012 (West Virginia, Kentucky, Wyoming, Indiana, Missouri, North Dakota, Utah, Nebraska, New Mexico, Ohio, Colorado, Kansas, Iowa, Montana, and Wisconsin); and(2)such listening sessions should be held at a time and place that would maximize the ability of individuals to participate.